IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BRUCE KEVIN GREEN, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5342

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Bruce Kevin Green, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.